




Exhibit 10.9


PIXELWORKS, INC.
AMENDED AND RESTATED 2006 STOCK INCENTIVE PLAN
TERMS AND CONDITIONS OF OPTION GRANT
1. General.
These Terms and Conditions of Option Grant (these “Terms”) apply to a particular
stock option (the “Option”) if referenced in the Notice of Grant of Stock
Options (the “Grant Notice”) corresponding to that particular grant. The
recipient of the Option identified in the Grant Notice is referred to as the
“Grantee.” The per share exercise price of the Option as set forth in the Grant
Notice is referred to as the “Exercise Price.” The effective date of grant of
the Option as set forth in the Grant Notice is referred to as the “Award Date.”
The exercise price and the number of shares covered by the Option are subject to
adjustment under Section 11 of the Plan.
The Option was granted under and subject to the Pixelworks, Inc. Amended and
Restated 2006 Stock Incentive Plan (the “Plan”). Capitalized terms are defined
in the Plan if not defined herein. The Option has been granted to the Grantee in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Grantee. The Grant Notice and these Terms are
collectively referred to as the “Option Agreement” applicable to the Option.
2. Vesting; Limits on Exercise; Incentive Stock Option Status.
The Option shall vest and become exercisable in percentage installments of the
aggregate number of shares subject to the Option as set forth on the Grant
Notice. The Option may be exercised only to the extent the Option is vested and
exercisable.
•
Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Grantee has the right to exercise the Option (to the extent not
previously exercised), and such right shall continue, until the expiration or
earlier termination of the Option.

•
No Fractional Shares. Fractional share interests shall be disregarded, but may
be cumulated.

•
Minimum Exercise. No fewer than 100 shares of Common Stock (subject to
adjustment under Section 11 of the Plan) may be purchased at any one time,
unless the number purchased is the total number at the time exercisable under
the Option.

•
Incentive Stock Option Status; $100,000 Value Limit. The Grant Notice indicates
whether the Option is intended as an Incentive Stock Option (within the meaning
of Section 422 of the U.S. Internal Revenue Code) or a Nonqualified Stock
Option. If the Option is intended to qualify as an Incentive Stock Option and
the aggregate fair market value of the shares with respect to which Incentive
Stock Options (whether granted under the Option or otherwise) first become
exercisable by the Grantee in any calendar year exceeds $100,000, as measured on
the applicable Award Dates, the limitations of Section 5.2 of the Plan shall
apply and to such extent the Option will be rendered a Nonqualified Stock
Option.



3. Continuance of Employment/Service Required; No Employment/Service Commitment.
The vesting schedule applicable to the Option requires Continuous Status as an
Employee or Consultant through each applicable vesting date as a condition to
the vesting of the applicable installment of the Option and the rights and
benefits under this Option Agreement. Employment or service for only a portion
of the vesting period, even if a substantial portion, will not entitle the
Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment or services as
provided in Section 5 below or under the Plan.
Nothing contained in this Option Agreement or the Plan constitutes a continued
employment or service commitment by the Company or any of its Subsidiaries,
affects the Grantee's status, if he or she is an employee, as an employee at
will who is subject to termination without cause, confers upon the Grantee any
right to remain employed by or in service to the Company or any Subsidiary,
interferes in any way with the right of the Company or any Subsidiary at any
time to terminate such employment or service, or affects the right of the
Company or any Subsidiary to increase or decrease the Grantee's other
compensation.




--------------------------------------------------------------------------------




4. Method of Exercise of Option.
The Option shall be exercisable by the delivery to the Secretary of the Company
(or such other person as the Administrator may require pursuant to such
administrative exercise procedures as the Administrator may implement from time
to time) of:
•
a written notice stating the number of shares of Common Stock to be purchased
pursuant to the Option or by the completion of such other administrative
exercise procedures as the Administrator may require from time to time,

•
payment in full for the Exercise Price of the shares to be purchased in cash,
check or by electronic funds transfer to the Company, or (subject to compliance
with all applicable laws, rules, regulations and listing requirements and
further subject to such rules as the Administrator may adopt as to any non-cash
payment) in shares of Common Stock already owned by the Grantee, valued at their
fair market value (as determined under the Plan) on the exercise date;

•
any written statements or agreements required pursuant to Section 16.1 of the
Plan; and

•
satisfaction of the tax withholding provisions of Section 10 of these Terms.The
Administrator also may, but is not required to, authorize a non-cash payment
alternative by notice and third party payment in such manner as may be
authorized by the Administrator, or, subject to such procedures as the
Administrator may adopt, authorize a “cashless exercise” with a third party who
provides simultaneous financing for the purposes of (or who otherwise
facilitates) the exercise of the Option.

If the Option is designated as an Incentive Stock Option, the Option will
qualify as an Incentive Stock Option only if it meets all of the applicable
requirements of the Code. The Option may be rendered a Nonqualified Stock Option
if the Administrator permits the use of one or more of the non-cash payment
alternatives referenced above.
5. Early Termination of Option.
5.1 Expiration Date. Subject to earlier termination as provided below in this
Section 5, the Option will terminate on the “Expiration” date set forth in the
Grant Notice (the “Expiration Date”).
5.2 Possible Termination of Option upon Certain Corporate Events. The Option is
subject to termination in connection with certain corporate events as provided
in Section 11.3 of the Plan.
5.3 Termination of Option upon a Termination of Grantee's Employment or
Services. Subject to earlier termination on the Expiration Date of the Option or
pursuant to Section 5.2 above, if the Grantee's Continuous Status as an Employee
or Consultant terminates, the following rules shall apply (the last day of the
Grantee's Continuous Status as an Employee or Consultant is referred to as the
Grantee's “Severance Date”):
•
other than as expressly provided below in this Section 5.3, (a) the Grantee will
have until the date that is 3 months after his or her Severance Date to exercise
the Option (or portion thereof) to the extent that it was vested on the
Severance Date, (b) the Option, to the extent not vested on the Severance Date,
shall terminate on the Severance Date, and (c) the Option, to the extent
exercisable for the 3-month period following the Severance Date and not
exercised during such period, shall terminate at the close of business on the
last day of the 3-month period;

•
if the termination of the Grantee's Continuous Status as an Employee or
Consultant is the result of the Grantee's Involuntary Termination, death or
Disability, (a) the Grantee (or his or her beneficiary or personal
representative, as the case may be) will have until the date that is 12 months
after the Grantee's Severance Date to exercise the Option (or portion thereof)
to the extent that it was vested on the Severance Date, (b) the Option, to the
extent not vested on the Severance Date, shall terminate on the Severance Date,
and (c) the Option, to the extent exercisable for the 12-month period following
the Severance Date and not exercised during such period, shall terminate at the
close of business on the last day of the 12-month period. “Involuntary
Termination” means that the Grantee's Continuous Status as an Employee or
Consultant has ended by the Company's choice, not the choice of the Grantee, and
that the Company has made that choice for reasons other than (i) Grantee's own
failure to perform his or her duties to the company's satisfaction, or (ii) the
Grantee's own bad conduct. However, If the Grantee is party to an agreement with
the Company that contains severance conditions and includes a specific
definition of the term “Involuntary Termination,” that specific definition will
control.

In all events the Option is subject to earlier termination on the Expiration
Date of the Option or as contemplated by Section 5.2. The Administrator shall be
the sole judge of whether the Grantee's Continuous Status as an Employee or
Consultant has terminated for purposes of this Option Agreement.
    




--------------------------------------------------------------------------------




Notwithstanding any post-termination exercise period provided for herein or in
the Plan, if the Option is designated as an Incentive Stock Option, the Option
will qualify as an Incentive Stock Option only if it is exercised within the
applicable exercise periods for Incentive Stock Options under, and meets all of
the other requirements of, the Code. If the Option is not exercised within the
applicable exercise periods for Incentive Stock Options or does not meet such
other requirements, the Option will be rendered a Nonqualified Stock Option.
6. Non-Transferability.
The Option and any other rights of the Grantee under this Option Agreement or
the Plan are nontransferable and exercisable only by the Grantee, except as set
forth in Section 10 of the Plan.
7. Notices.
Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Company at its principal office to the attention of
the Secretary, and to the Grantee at the address last reflected on the Company's
payroll records, or at such other address as either party may hereafter
designate in writing to the other. Any such notice shall be delivered in person
or shall be enclosed in a properly sealed envelope addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch post office regularly maintained by the
United States Government. Any such notice shall be given only when received, but
if the Grantee is no longer employed by or provides services to the Company or a
Subsidiary, shall be deemed to have been duly given five business days after the
date mailed in accordance with the foregoing provisions of this Section 7.
8. Plan.
The Option and all rights of the Grantee under this Option Agreement are subject
to the terms and conditions of the Plan, incorporated herein by this reference.
The Grantee agrees to be bound by the terms of the Plan and this Option
Agreement. The Grantee acknowledges having read and understanding the Plan, the
Prospectus for the Plan, and this Option Agreement. Unless otherwise expressly
provided in other sections of this Option Agreement, provisions of the Plan that
confer discretionary authority on the Board or the Administrator do not and
shall not be deemed to create any rights in the Grantee unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Plan after the date hereof.
9. Entire Agreement.
This Option Agreement and the Plan together constitute the entire agreement and
supersede all prior understandings and agreements, written or oral, of the
parties hereto with respect to the subject matter hereof, and with respect to
all prior Option Agreements under the Plan. The Plan and this Option Agreement
may be amended pursuant to Section 13 of the Plan. Such amendment must be in
writing and signed by the Company. The Company may, however, unilaterally waive
any provision hereof in writing to the extent such waiver does not adversely
affect the interests of the Grantee hereunder, but no such waiver shall operate
as or be construed to be a subsequent waiver of the same provision or a waiver
of any other provision hereof.
10. Tax Withholding.
Upon any exercise or payment of the Option or, in the case of an Option
designated as an Incentive Stock Option, upon the disposition of shares of
Common Stock acquired pursuant to the exercise of the Option prior to
satisfaction of the holding period requirements of Section 422 of the Code, the
Company or one of its Subsidiaries shall have the right at its option to
(a) require the Grantee (or the Grantee's personal representative or
beneficiary, as the case may be) to pay or provide for payment of at least the
minimum amount of any taxes which the Company or one of its Subsidiaries may be
required to withhold with respect to such Option exercise or payment; or (b)
deduct from any amount otherwise payable in cash to the Grantee (or the
Grantee's personal representative or beneficiary, as the case may be) the
minimum amount of any taxes which the Company or one of its Subsidiaries may be
required to withhold with respect to such cash payment. In any case where a tax
is required to be withheld in connection with the delivery of shares of Common
Stock pursuant to the Option, the Administrator may in its sole discretion
(subject to Section 16.1 of the Plan) require or grant to the Grantee the right
to elect, pursuant to such rules and subject to such conditions as the
Administrator may establish, that the Company reduce the number of shares to be
delivered by (or otherwise reacquire) the appropriate number of shares, valued
in a consistent manner at their fair market value or at the sales price in
accordance with authorized procedures for cashless exercises, necessary to
satisfy the minimum applicable withholding obligation on the Option exercise or
payment event. In no event shall the shares withheld exceed the minimum whole
number of shares required for tax withholding under applicable law.




--------------------------------------------------------------------------------




11. Governing Law.
This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Oregon without regard to conflict of
law principles thereunder.
12. Effect of this Agreement.
Subject to the Company's right to terminate the Option pursuant to Section 11.3
of the Plan, this Option Agreement shall be assumed by, be binding upon and
inure to the benefit of any successor or successors to the Company.
13. Counterparts.
This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
14. Section Headings.
The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.




